Detailed Action

►	The applicant's response (filed 07 DEC 2020) to the Office Action has been entered. Following the entry of the claim amendment(s), Claim(s) 23-36 is/are pending. Rejections and/or objections not reiterated from the previous office action are hereby withdrawn. The following rejections and/or objections are either newly applied or reiterated. They constitute the complete set presently being applied to the instant application.

► 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

►	The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.



Claim Rejection(s) under 35 U.S.C. 103 

►	Claim(s) 28-35 is/are rejected under 35 U.S.C. 103 as being unpatentable over Miao et al.[US 2006/0281098 – hereinafter “Miao”] in view of Di Gusto et al. [Nucleic Acids Research 31(3) : e7 (2003) – hereinafter “Di Gusto”].

Claim 23 is drawn to a nucleic acid product comprising: a first molecular inversion probe comprising a linked pair of targeting arms designed to hybridize upstream and downstream of a first target in a reference genome; a second molecular inversion probe comprising a linked pair of targeting arms designed to hybridize upstream and downstream of a second target in a reference genome, wherein the first and second targets are noncontiguous; an inter-probe region connecting one of the targeting arms of the first molecular inversion probe with one of the targeting arms of the second molecular inversion probe; wherein at least one of the first and second molecular inversion probes comprises a phosphorothioate base.
Miao teach a nucleic acid product comprising all of the limitations of Claim 23 including the newly added limitation. See especially Fig. 1C and paras 24 and 27.  In para 27, Miao explicitly teach that the polynucleotides of their invention may include “phosphorothioate inter- nucleosidic linkages” (i.e. a phosphorothioate base - hereinafter “PS”), however Miao does not explicitly disclose one or more of their primers having a phosphorothioate base or where said phosphorothioate linkages should be positioned within their primers. As noted by the applicant, “Miao, in a generic definition of the terms polynucleotide or oligonucleotide, reports that non-naturally occurring oligonucleotide analogs may include phosphorothioate intemucleosidic linkages. Maio, paragraph [0027]. Maio makes no further mention of phosphorothioate bases anywhere in the disclosure and does not disclose their inclusion specifically in MIPs. Instead, Maio reports, as was well understood at the time of the invention, that MIPs “are desirable because non-circularized probes can be digested with single stranded exonucleases thereby greatly reducing background noise due to spurious amplifications, and the like. In the case of molecular inversion probes (MIPs), padlock probes, and rolling circle probes, constructs for generating labeled target sequences are formed by circularizing a linear version of the probe in a template-driven reaction on a target polynucleotide followed by digestion of non-circularized polynucleotides in the reaction mixture, such as target polynucleotides, unligated probe, probe concatatemers, and the like, with an exonuclease, such as exonuclease I.” Id. at paragraph [0045]. In its remaining discussion of methods using MIPs in paragraphs [0046] and [0067], Miao explicitly states that exonucleases are used to digest all prima facie obvious to the PHOSITA at the time of the invention to modify the method of Miao wherein PS base are included at or near the 3’termini of said first molecular inversion probe and/or the3’ terminus of the second  molecular inversion probe. The PHOSITA would have been motivated by the teachings of DiGusto in the abstract wherein these authors teach that the use of 3’-PS primers reduces  DNA polymerase misincorporation rates.

Claim 24 is drawn to an embodiment of the product of Claim 23, wherein the targeting arms of each molecular inversion probe are configured to hybridize to nucleic acid residues on a same strand of the reference genome.
Miao teach this limitation, see at least Fig. 1C.

Claim 25 is drawn to an embodiment of the product of Claim 23, wherein the inter-probe region comprises nucleic acid sequence spanning a structural variant on a target nucleic acid.
Miao teach this limitation, see at least Fig. 1C and note element 132.

Claim 26 is drawn to an embodiment of the product of Claim 23, wherein the inter-probe region comprises nucleic acid sequence formed by filling in a gap between the two molecular inversion probes along the target nucleic acid using a polymerase.
Miao teach gap filling by a polymerase followed by ligation, see para 4. 

Claim 27 is drawn to an embodiment of the product of Claim 25, wherein the structural variant comprises an insertion, inversion, translocation, or deletion.
Miao teach these limitations , see para 26.

Claim 28 is drawn to an embodiment of the product of Claim 23, wherein the phosphorothioate base is located in a backbone of the first or second molecular inversion probes. Claim 29 is drawn to an embodiment of the product of Claim 23, wherein the Claim 30 is drawn to an embodiment of the product of Claim 23, wherein the phosphorothioate base is located on the second molecular inversion probe.  Claim 31 is drawn to an embodiment of the product of Claim 23, wherein each of the first and second molecular inversion probes comprise a phosphorothioate base.  
Miao teach all of the limitations of Claim 28-31 except Miao does not teach the exact positions of their phosphorothioate bases. However, absent an unexpected result it would have been obvious to determine by routine experimentation the best positions for the phosphorothioate base(s) within the probes of Miao. Also note that DiGusto explicitly teach including PS linkages at the 3’ terminus of their primers. Using this as a guide it would have been prima facie obvious to the PHOSITA to include PS bases at the 3’ terminus of any primers that are to be extended   Furthermore, absent an unexpected result with a particular configuration it would have been prima facie obvious to the PHOSITA to determine the best location(s) for the PS inter-nucleotide linkages in the probes of Miao.

Claim 32 is drawn to probe set comprising a plurality of different molecular inversion probes, each different molecular inversion probe comprising:
a first targeting arm configured to hybridize upstream of a target in a reference genome; a second targeting arm configured to hybridize downstream of a target in a reference genome; and a central region flanked by the first and second targeting arms, the central region comprising a phosphorothioate base;
wherein the target of each different molecular inversion probe is a different location on the reference genome.
Miao teach a probe set comprising most of the limitations of Claim 32 except for the exact positioning of the phosphorothioate base. See at least the abstract and paras 5 and 21. Also note that DiGusto explicitly teach including PS linkages at the 3’ terminus of primers (note the discussion of Di Gust above). Using this as a guide it would have been prima facie obvious to the PHOSITA to include PS bases at the 3’ terminus of any primers that are to be extended  by a DNA polymerase. Furthermore, absent an unexpected result with a particular configuration it would have been prima facie obvious to the PHOSITA to determine by routine experimentation,  the best location(s) for the PS inter-nucleotide linkages in the probes of Miao.

Claim 33 is drawn to an embodiment of the probe set of Claim 32 wherein the plurality of molecular inversion probes are configured to tile across the reference genome with each target overlapping with at least one other target on the reference genome.
Miao teach this limitation, see at least Fig. 1C. 

Miao teach the limitations of Claims 34-35, see at least Fig. 1C.

►	Claim(s) 36 is/are rejected under 35 U.S.C. 103 as being unpatentable over Miao in view of DiGusto as applied above against Claim 32 and further in view of Schouten et al. [Nucleic Acids Research 30(12) : 30(12): e57 (2002)– hereinafter “Schouten”].

	Claim 36 is drawn to a probe set of Claim 32 wherein two MIPs that hybridize by only one targeting arm are configured to ligate together to form an inter-probe product.
	Miao in view of Di Gusto reasonably suggest  probes sets comprising  first and second targeting arms that are configured to hybridize upstream and downstream of a target in a reference genome. The probes of Miao in view of DiGusto are configured to ligate together to form an inter-probe product, see at least Fig. 1C. As such Miao in view of DiGusto do not teach  MIPs (i.e. probes)  that hybridize by only one arm.  However, probes ( MIPs) which hybridize by only one arm and  which are configured to ligate together to form an inter-probe product were known , see at least Figure 2 in Schouten.  Accordingly, absent an unexpected result it would have been prima facie obvious to the PHOSITA at the time of the invention to substitute the probes of Schouten for those of Miao in view of DiGusto. Please note that substitution of one known second  method/reagent with known properties for a first  known method/reagent with  known properties would have been prima facie obvious to the ordinary artisan at the time of the invention in the absence of an unexpected result. As regards the motivation to make the substitution recited above, the motivation to combine arises from the expectation that the prior art elements will perform their expected functions to achieve their expected results when combined for their common known purpose.  Support for making this obviousness rejection comes from the M.P.E.P. at 2144.07 and 2144.09, as well as, the SCOTUS decision in KSR International. Co. v. Teleflex, Inc., et al., 550 U.S.398 (2007).


Response to Applicant’s Amendment / Arguments

►	Applicant's arguments with respect to the claimed invention have been fully and carefully considered but are deemed moot in view of the new grounds of rejection. 


Conclusion

C1.	Applicant's amendment necessitated the new grounds of rejection.  Accordingly, THIS ACTION IS MADE FINAL.  See M.P.E.P. § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 C.F.R. § 1.136(a). 
	A SHORTENED STATUTORY PERIOD FOR RESPONSE TO THIS FINAL ACTION IS SET TO EXPIRE THREE MONTHS FROM THE DATE OF THIS ACTION.  IN THE EVENT A FIRST RESPONSE IS FILED WITHIN TWO MONTHS OF THE MAILING DATE OF THIS FINAL ACTION AND THE ADVISORY ACTION IS NOT MAILED UNTIL AFTER THE END OF THE THREE-MONTH SHORTENED STATUTORY PERIOD, THEN THE SHORTENED STATUTORY PERIOD WILL EXPIRE ON THE DATE THE ADVISORY ACTION IS MAILED, AND ANY EXTENSION FEE PURSUANT TO 37 C.F.R. § 1.136(a) WILL BE CALCULATED FROM THE MAILING DATE OF THE ADVISORY ACTION.  IN NO EVENT WILL THE STATUTORY PERIOD FOR RESPONSE EXPIRE LATER THAN SIX MONTHS FROM THE DATE OF THIS FINAL ACTION.                                          


Conclusion

C2.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ethan Whisenant whose telephone number is (571) 272-0754. The examiner can normally be reached Monday-Friday from 8:30 am -5:30 pm EST or any time via voice mail.  If repeated attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Dave Nguyen, can be reached at (571) 272-0731. 
	The Central Fax number for the USPTO is (571) 273-8300.  Please note that the faxing of papers must conform with the Notice to Comply published in the Official Gazette, 1096 OG 30 (November 15, 1989). 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ETHAN C WHISENANT/Primary Examiner, Art Unit 1634                                                                                                                                                                                                        ethan.whisenant@uspto.gov